Filed 7/18/16 In re G.C. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re G.C., a Person Coming Under the
 Juvenile Court Law.

 THE PEOPLE,
                                                                         E064674
          Plaintiff and Respondent,
                                                                         (Super.Ct.No. J260689)
 v.
                                                                         OPINION
 G.C.,

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Steven A. Mapes,

Judge. Affirmed.

         Kyle D. Smith, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                    FACTUAL AND PROCEDURAL HISTORY

       A.      PROCEDURAL HISTORY

       On June 9, 2015, the San Bernardino County District Attorney filed a petition to

declare defendant and appellant G.C. (minor) a ward of the court. (Welf. & Inst. Code,

§602, subd. (a).) The petition alleged that on or about April 15, 2015, minor committed a

battery against another minor, N.D. (the victim), under Penal Code section 242.

       On August 12, 2015, after a one-day jurisdictional hearing, the juvenile court

found true the allegations in the petition. On September 9, 2015, the court ordered minor

to be placed on summary probation under Welfare and Institutions Code, section 725,

subdivision (a). The court placed minor in the custody of her mother rather than

declaring minor a ward of the court.

       On October 14, 2015, minor filed a timely notice of appeal. (Cal. Rules of Court,

rule 8.405, subd. (a)(1).) On October 26, 2016, minor timely filed an amended notice of

appeal.

       On February 19, 2016, minor’s probation officer recommended minor be

discharged from probation. On March 3, 2016, the juvenile court found minor

satisfactorily completed probation; minor was discharged from probation, the petition

was dismissed, and all records were ordered to be sealed. (Welf. & Inst. Code, § 786,

subd. (a), (b).)




                                            2
       B.     FACTUAL HISTORY

       On April 15, 2015, minor and the victim became involved in a fight at school.

Minor approached the victim and grabbed her hair. The two then exchanged blows;

minor hit the victim two to four times.

       The question at the jurisdictional hearing was whether minor’s initiation of the

fight was justified because minor believed that the victim and her friends planned to

“jump” minor at a later time.

       The victim and minor were 12 and 13 years old, respectively, at the time of the

hearing. Minor was taller and larger than the victim. The girls shared five daily class

periods together. They started having problems with one another approximately five

weeks into the school year.

       The day before the incident, minor and the victim had a dispute during their third

period class. Minor had told the victim to stay away from her. At some point, the victim

made a movement or gesture that caused both minor and their teacher to believe that the

victim was challenging minor to a fight. The victim testified this was a

misunderstanding; the teacher called her name, and she was just standing up to go get

paperwork.

       When the victim stood up, minor told the victim to “get down.” Shortly thereafter

minor began to cry; she went to the assistant principal’s office. The assistant principal

called the victim into his office, where she stayed for the rest of the school day.

       The victim admitted during testimony that the assistant principal kept her in his

office because she “had issues with the other girls in [class] and [minor].” The victim


                                              3
understood this to mean that she was pulled from class so she would leave minor alone.

She later stated testified she was pulled from class for her own safety.

       The next day, the victim was walking to her first period class; she saw minor with

two friends out of the corner of her eye. Minor approached the victim from the side and

pulled the victim’s hair. The victim said, “Let go of my hair.” Minor responded, “I’m

tired of you talking about my grandma.” Minor hit the victim in the eye and the girls

began hitting each other. The victim was struck more than once, but less than five times.

       Officer Ronan Colleoc conducted an interview with minor under In re Gladys R.

(1970) 1 Cal.3d 855. (Pen. Code, § 26, subd. (1).) Minor told Officer Colleoc that she

knew the difference between right and wrong. She receives punishment when she does

something wrong. When asked for example of things that are right and wrong, minor

stated that being a good citizen is right and lying is wrong. Minor told Officer Colleoc

that her school and parents have not taught her anything about fighting generally. Her

mother, however, told her it was wrong to hit another person first. Minor’s guardian, her

adult sister, testified that she has told minor it is wrong to fight people.

       Minor testified. She stated that she was friends with the victim and the victim’s

older sister, T.D. T.D. wanted a romantic relationship with minor, but minor was not

interested. After minor rejected T.D.’s advances, the victim began saying negative things

about minor. This started about five weeks into the school year. From thereon, the

victim and her siblings bullied minor.




                                               4
       Before the incident, minor heard the victim say, “Oh, me and my squad is gonna

beat your A.” Minor understood this to mean that the victim and a group of girls were

going to “jump” minor; minor was scared for her safety.

       Minor reported the threats to teachers; she was told to “talk it out” with the victim.

Minor had also gone and discussed her concerns many times with the assistant principal,

including on the day before the fight. Minor’s mother had gone to the school to talk

about the victim and her siblings and friends bullying minor.

       Minor testified that she decided that her best option was to fight the victim alone.

Otherwise, five or six people would attack her at once. Minor admitted to pulling the

victim’s hair first. She also admitted to doing this, in part, out of anger. Her primary

motivation, however, was to avoid being attacked by the victim and her “squad.”

       In the probation report, the probation officer concluded, “[a]fter investigation it

appears the minor may truly be the victim in the case.” The conclusion was reached after

the probation officer discovered disciplinary actions taken by the school against the

victim and her siblings. During the current school year, the victim had 23 entries

including multiple disciplinary actions for bullying and “causing, attempting, or

threatening personal injury.” The victim’s twin brother had 24 entries, including one for

possessing a knife or dangerous weapon and multiple disciplinary actions for “causing,

attempting, or threatening physical injury.” The victim’s older sister had 16 disciplinary

entries, including one for harassment or intimidation, two for horseplay and multiple

actions for “causing, attempting, or threatening physical injury”; and two incidents of

bullying (one of which involved minor as the victim).


                                              5
                                        DISCUSSION

       After minor appealed, and upon her request, this court appointed counsel to

represent her. Counsel has filed a brief under the authority of People v. Wende (1979) 25

Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of the

case, a summary of the facts, and potential arguable issues, and requesting this court to

undertake a review of the entire record.

       We offered minor an opportunity to file a personal supplemental brief, but she has

not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the record for potential error and find no error.

                                        DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                        MILLER
                                                                                            J.


We concur:


RAMIREZ
                               P. J.


McKINSTER
                                   J.




                                             6